     Case 2:19-cv-01539-TLN-AC Document 19 Filed 07/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   RUDOLFO VILLEGAS, Jr.,                            No. 2:19-cv-01539-TLN-AC
12                      Plaintiff,
13          v.                                         ORDER
14   M. SPEARMAN, Warden,
15                      Defendant.
16

17          Plaintiff Rudolfo Villegas, Jr. (“Plaintiff”), a state prisoner proceeding pro se, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 14, 2020, the magistrate judge filed findings and recommendations which were

21   served on Plaintiff and which contained notice to Plaintiff that any objections to the findings and

22   recommendations were to be filed within twenty-one days. (ECF No. 15.) On June 15, 2020,

23   Plaintiff filed objections to the findings and recommendations. (ECF No. 18.)

24          This Court reviews de novo those portions of the proposed findings of fact to which

25   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

26   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982); see

27   also Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009). As to any portion of the proposed

28   findings of fact to which no objection has been made, the Court assumes its correctness and
                                                       1
      Case 2:19-cv-01539-TLN-AC Document 19 Filed 07/08/20 Page 2 of 2

 1   decides the motions on the applicable law. See Orand v. United States, 602 F.2d 207, 208 (9th

 2   Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo. See Britt v. Simi

 3   Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 4           Having carefully reviewed the entire file under the applicable legal standards, the Court

 5   finds the Findings and Recommendations to be supported by the record and by the magistrate

 6   judge’s analysis.

 7           Plaintiff’s objections merely reassert the claims set forth in his Complaint and lack any

 8   legal support. As the Findings and Recommendations correctly note, the exhibits attached to the

 9   Complaint demonstrate Plaintiff’s request for parole eligibility under Proposition 57 was properly

10   denied. (ECF No. 15 at 4 (citing ECF No. 14 at 10, 21).) Furthermore, Plaintiff’s attempt to

11   convert what is essentially a state law claim into a federal due process claim is unsupported by

12   legal authority and therefore unavailing. (See id.) Indeed, the Findings and Recommendations

13   identified case law rejecting the very premise Plaintiff attempts to assert here. (See id.)

14   Plaintiff’s objections neither address this case law nor identify legal authority compelling a

15   different result. Finally, despite being granted the opportunity to amend, Plaintiff has

16   demonstrated he cannot cure the identified deficiencies and granting further leave to amend

17   would be futile. Gardner v. Marino, 563 F.3d 981, 990 (9th Cir. 2009) (finding no abuse of

18   discretion in denying leave to amend when amendment would be futile). Therefore, Plaintiff’s

19   objections are overruled.

20           Accordingly, IT IS HEREBY ORDERED that:
21           1. The Findings and Recommendations filed April 14, 2020 (ECF No. 15), are adopted in

22   full;

23           2. This case is DISMISSED without leave to amend; and

24           3. The Clerk of the Court is directed to close the case.

25           IT IS SO ORDERED.

26   DATED: July 6, 2020
27

28                                                                Troy L. Nunley
                                                       2          United States District Judge
